Citation Nr: 0919635	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, as due to an undiagnosed illness. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression, as due to an undiagnosed illness. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder, as due to an undiagnosed illness. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash, as due to an undiagnosed illness. 

5.  Entitlement to service connection for residuals of a 
throat infection, as due to an undiagnosed illness. 

6.  Entitlement to service connection for residuals of an ear 
infection, as due to an undiagnosed illness. 

7.  Entitlement to service connection for nephrolithiasis, 
claimed as kidney stones, as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, 
and from December 1990 to May 1991, including service in the 
Southwest Asia theater from January 1991 to April 1991. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.   In an August 1998 rating decision, the RO denied a 
claim of entitlement to service connection for hypertension.  
The Veteran did not timely appeal and that decision became 
final.

3.   The evidence added to the record since August 1998, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim for hypertension, claimed as high blood pressure. 

4.  In an August 1992 rating decision, the RO denied a claim 
of entitlement to service connection for depression.  The 
Veteran did not timely appeal and that decision became 
final.

5.   The evidence added to the record since August 1992, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim for depression. 

6.  In a February 1995 rating decision, the RO denied claims 
of entitlement to service connection for a sleep disorder 
and for a skin rash.  The Veteran did not timely appeal and 
that decision became final.

7.   The evidence added to the record since February 1995, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claims or raise a reasonable possibility of 
substantiating the claims for a sleep disorder and for a skin 
rash.  
 
8.  A chronic throat, ear, or kidney disorder was not 
manifest during service.

9.  The Veteran's complaints of throat pain have been 
attributed to a known clinical diagnosis of an upper 
respiratory infection and sinusitis with bronchitis. His 
complaints of ear pain have been attributed to a known 
clinical diagnosis of otitis media and otitis externa. His 
complaints of kidney pain have been attributed to a known 
clinical diagnosis of kidney stones.

10. The Veteran's kidney stones, and current complaints of 
throat and ear pain, are unrelated to service.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  The evidence received subsequent to the August 1998 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hypertension, as due to an undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (as amended) (2008).

3.  The August 1992 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
depression is final.   38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

4.  The evidence received subsequent to the August 1992 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
depression, as due to an undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (as amended) (2008).

5.  The February 1995 rating decision, which denied the 
Veteran's claims of entitlement to service connection for a 
sleep disorder and for a skin rash is final.   38 U.S.C.A. 
§ 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2008).

6.  The evidence received subsequent to the February 1995 RO 
decision is not new and material, and the requirements to 
reopen claims of entitlement to service connection for a 
sleep disorder and for a skin rash, as due to an undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(as amended) (2008).

7.  Residuals of a throat infection were not incurred in or 
aggravated by service, nor are they shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 
1110, 1111, 1117, 1131, 1132, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 3.317 (2008).

8.  Residuals of an ear infection were not incurred in or 
aggravated by service, nor are they shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 
1110, 1111, 1117, 1131, 1132, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 3.317 (2008).

9.  Nephrolithiasis, claimed as kidney stones, was not 
incurred in or aggravated by service, nor is it shown to be 
due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War. 38 
U.S.C.A. §§ 1110, 1111, 1117, 1131, 1132, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claims in 2003, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required. See Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (a new etiological theory does 
not constitute a new claim). 

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Hypertension and Depression

Historically, the Veteran filed a claim for service 
connection for high blood pressure in January 1998.  The 
claim was denied in an August 1998 rating decision, on the 
basis that service treatment records were negative for any 
complaints of or treatment for high blood pressure, nor was 
he diagnosed with hypertension while on active duty or within 
one year from discharge.  Further, there was no evidence that 
he had been diagnosed with high blood pressure. 

The Veteran additionally filed a claim for service connection 
for depression in May 1992.  This claim was denied in an 
August 1992 rating decision on the basis that it was not 
shown to be incurred or aggravated by active service.  He did 
not appeal either decisions, and they both became final.  

The Veteran filed to re-open his hypertension and depression 
claims in August 2003 on the basis that his disorders were 
due to an undiagnosed illness.  As previous mentioned, a new 
etiological theory does not constitute a new claim.  In April 
2004, the RO reopened the claims and denied both on the 
merits.  The RO indicated that hypertension was not shown 
until 6 years after separation from service and was not 
related to service.  

The RO further stated that service connection for high blood 
pressure, as due to an undiagnosed illness, was denied 
because this disorder was determined to result from a known 
clinical diagnosis of hypertension, which was not service-
connected. 

With respect to his depression claim, the RO indicated that 
the evidence did not show depression was incurred in service, 
or due to service.  The RO further stated that service 
connection for depression, as due to an undiagnosed illness, 
was denied because this disorder was determined to result 
from a known clinical diagnosis of depression, which was not 
service-connected. The Veteran appealed. 

With respect to his hypertension claim, since the August 1998 
final decision, the Veteran has submitted numerous private 
treatment records and VA treatment records reflecting 
medication for high blood pressure and a diagnosis of 
hypertension. 

With respect to his depression claim, since the August 1992 
final decision, he has submitted numerous private treatment 
records and VA treatment records reflecting treatment and 
medication for depression. Additionally, a December 1994 VA 
examination is of record. These records do not contain any 
medical evidence or opinion linking his hypertension or high 
blood pressure, or his depression, to his service or an 
undiagnosed illness. 

These additional records do not provide any evidence that the 
Veteran had hypertension or depression during active duty. 
Similarly, they do not provide any evidence (such as 
continuity of symptomatology or a medical opinion) linking 
hypertension or depression to service or to an undiagnosed 
illness. Thus, these post-service medical records do not 
relate to an unestablished fact necessary to substantiate the 
claims. They simply do not raise a reasonable possibility of 
substantiating the claims.

During the appeal period, the Veteran has made additional 
statements alleging an etiological relationship between his 
hypertension and depression to his service or an undiagnosed 
illness incurred during service. However, his statements are 
not new and material evidence because they are essentially 
the same assertions that he has made all along.  

Moreover, as a lay person, he is not competent to offer an 
opinion that requires medical expertise, and consequently his 
statements do not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  As such, the claims are not reopened and the appeals 
are denied.

In sum, the evidence detailed above was not previously before 
the RO.  While "new," the evidence added to the record 
subsequent to the last final RO decision in August 1998 
(hypertension) and August 1992 (depression) is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claims, or raise a 
reasonable possibility of substantiating the claims.  

As such, material evidence as contemplated under 38 C.F.R. 
§ 3.156(a) has not been received.  Consequently, the requests 
to reopen the previously denied claims are denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  



Sleep Disorder and Skin Rash

Historically, the Veteran filed claims for service connection 
for a sleep disorder and a skin rash in July 1994.  Both 
claims were denied in a February 1995 rating decision.  The 
claim for a sleep disorder was denied on the basis that the 
disability did not arise during service, and it was shown to 
be the result of a known clinical diagnosis of depression.  
The claim for a skin rash was denied on the basis that it was 
determined to result from a known clinical diagnosis of tinea 
corporis, which neither occurred in, nor was caused by 
service. He did not appeal that decision, and it became 
final. 

The Veteran filed to re-open his claims in August 2003.  Both 
claims were denied in an April 2004 rating decision, 
presently on appeal, on the basis that no new and material 
evidence had been submitted.  Based on the procedural history 
set forth above, the question for consideration is whether 
new and material evidence has been received to reopen the 
previously denied claims. 

Since the February 1995 final decision, the Veteran has 
submitted numerous private treatment records and VA treatment 
records reflecting some treatment for a skin rash and for 
sleeping difficulty. They do not contain any medical evidence 
or opinion linking his skin rash or sleeping difficulty to 
his service or an undiagnosed illness. 

These additional records do not provide any evidence that the 
Veteran had a skin or sleep disorder during active duty. 
Similarly, they do not provide any evidence (such as 
continuity of symptomatology or a medical opinion) linking 
any current sleep or skin disorder to service or to an 
undiagnosed illness. Thus, these post-service medical records 
do not relate to an unestablished fact necessary to 
substantiate the claims. They simply do not raise a 
reasonable possibility of substantiating the claims. 

During the appeal period, the Veteran has made additional 
statements alleging an etiological relationship between his 
skin rash and sleep disorder and his service, or an 
undiagnosed illness incurred during service. However, his 
statements are not new and material evidence because they are 
essentially the same assertions that he has made all along.  

Moreover, as a lay person, he is not competent to offer an 
opinion that requires medical expertise, and consequently his 
statements do not constitute new and material evidence to 
reopen the claims.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  As such, the claims are not reopened and the appeals 
are denied.

In sum, the evidence detailed above was not previously before 
the RO.  While "new," the evidence added to the record 
subsequent to the last final RO decision in February 1995 is 
not material.  Indeed, such evidence does not relate to an 
unestablished fact necessary to substantiate the claims, or 
raise a reasonable possibility of substantiating the claims.  

As such, material evidence as contemplated under 38 C.F.R. 
§ 3.156(a) has not here been received.  Consequently, the 
requests to reopen the previously denied claims are denied.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Service Connection for Throat Infection, Ear Infection, 
and Kidney Stones

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2008). However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011. 38 
U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) (2008).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317. A "qualifying chronic disability" 
includes: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 3 8 U.S.C.A. § 1117(a)(2) (2002); 38 
C.F.R. § 3.317(a)(2)(i) (2008).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States. 38 C.F.R. § 3.317(a)(2), (5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2008).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). When determining whether a qualifying 
chronic disability became manifest to a degree of 10 percent 
or more, the Board must explain its selection of analogous 
Diagnostic Code. Stankevich v. Nicholson, 19 Vet. App. 470, 
472 (2006).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). "In the absence of proof of 
a present disability there can be no valid claim." See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board will first consider the Veteran's claims on a 
direct service-connection basis.  Service treatment records 
do not reflect that he developed chronic throat, ear or 
genitourinary disorders in service. 

Significantly, although he complained of throat and ear 
trouble in a report of medical history, taken in conjunction 
with a March 1991 separation examination, upon physical 
examination, the service examiner noted "normal" findings 
of the mouth and throat, and of his ears.  No complaints of 
kidney stones or blood in his urine were made in his report 
of medical history.  Upon examination, his genitourinary 
system was "normal." Thus, the Board finds that he did not 
incur or aggravate a chronic throat, ear, or genitourinary 
disorder in service.

Next, post-service evidence does not reflect symptomatology 
associated with a sore throat for several years after service 
discharge. Significantly, the post-service evidence indicates 
that he first complained of a sore throat in January 1999. 
After he was examined, he was diagnosed with sinusitis with 
bronchitis.  With respect to his ears, the post-service 
medical evidence indicates that he first complained of ear 
pain in February 2002.  After being examined, he was 
diagnosed with otitis externa. A September 2003, private 
treatment referral, indicated a diagnosis of recurrent otitis 
media. The Veteran was first diagnosed with kidney stones in 
February 1997.

In this case, the Board emphasizes the gap between discharge 
from active duty service (1991) and initial reported symptoms 
related to a throat disorder (1999), ear disorder (2002), and 
kidney stones (1997). As such, the evidence does not support 
the claims based on continuity of symptomatology. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

In addition to the documented post-service treatment records, 
the Board has considered the Veteran's statements asserting 
continuity of symptoms. The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Veteran asserted in his June 2005 substantive appeal that 
he has continued to have problems with his throat and ear 
approximately 6 times a year since service.  He further 
indicated that he had his first kidney stone in 1992, but 
these records were destroyed. The Board notes that even if 
these records were obtained, kidney stones would not have 
been demonstrated for over 6 months following separation from 
service. 

The Board has weighed the statements of the Veteran against 
the absence of documented complaints or treatment for over 
eight years (throat), over ten years (ear), and over 6 years 
(kidney stones), following active duty discharge and finds 
his more current recollections as to symptoms experienced in 
the distance past, made in connection with claims for 
benefits as less probative. Therefore, continuity has not 
here been established, either through the competent evidence 
or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints. In this case, there is simply no 
competent evidence of record causally relating his throat, 
ear, or kidney related symptomatology to active service, 
despite his contentions to the contrary.  Thus, the 
requirement necessary to establish a medical nexus for 
service connection has not been met. Accordingly, the Board 
finds that a grant of direct service connection on a 
nonpresumptive basis for throat, ear or kidney-related 
disorders is warranted.

The Board will now consider the Veteran's central contention 
that his current throat, ear, and kidney disorders are 
manifestations of an undiagnosed illness incurred in the 
Persian Gulf.

After a review of the record, it is determined that the 
provisions of 38 C.F.R. § 3.317 do not serve as a basis for 
an award of service connection for the Veteran's throat, ear, 
or kidney disorders. Again, the presumption under 38 C.F.R. § 
3.317 only operates where the evidence demonstrates an 
undiagnosed illness, i.e., one that is not attributed to any 
known clinical diagnoses.

Here, the evidence of record contains diagnoses of an upper 
respiratory infection and sinusitis with bronchitis, with 
respect to his throat.  Diagnoses of otitis media and otitis 
externa have been made with respect to his ears. A diagnosis 
of kidney stones has been made with respect to his kidney.  

In considering the Veteran's statements asserting that his 
sore throat, ear infections, and kidney stones are the result 
of an undiagnosed illness, the Board again notes that, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis of causation, and the Board may not accept 
unsupported lay speculation with regard to these medical 
issues.

Therefore, since the competent evidence of record has 
associated the Veteran's symptomatology with known clinical 
diagnoses of an upper respiratory infection and sinusitis 
with bronchitis (throat), otitis media and otitis externa 
(ears), and kidney stones (kidney) the Board finds that he is 
precluded from entitlement to presumptive service connection 
under 38 C.F.R. § 3.317.

In conclusion, the competent evidence of record fails to show 
that the Veteran's complaints of a sore throat or ear 
infection, or kidney stones, are causally related to active 
service. Moreover, as his current disorders are attributable 
to known clinical diagnoses, a grant of presumptive service 
connection under 38 C.F.R. § 3.317 is precluded. As the 
preponderance of the evidence is against his claims for 
service connection for throat and ear infections, and kidney 
stones, the benefit of the doubt rule is not applicable.

With respect to the Veteran's claims the Board has also 
considered the statements of the Veteran and his friends.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his friends are competent to 
report symptoms and observations because this requires only 
personal knowledge as it comes to them through their senses. 
Layno, 6 Vet. App. at 470.  However, throat, ear, and kidney 
disorders are not the type of disorders that lay persons can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his or his 
friends' statements. See Cartright, 2 Vet. App. at 25.  In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims to reopen (hypertension, 
depression, sleep disorder and skin disorder), VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denials.  

The Board notes that the RO incorrectly identified a February 
1996 rating decision as the last final denial with respect to 
the Veteran's sleep disorder and skin disorder claims.  
However, the Board finds that there is no prejudice to the 
Veteran in proceeding to adjudicate these claims.  

First, the reasons that he was previously denied both claims 
are identified correctly.  Further, the requirements to 
support a service connection claim were reiterated. It is 
noted that a prior August 2003 VCAA notice letter 
additionally contained these requirements.  Based on the 
above, the Veteran could be expected to understand what was 
needed to support his claims.

Moreover, he demonstrated actual knowledge of what was needed 
to reopen his claims as reflected in his correspondence.  
Specifically, in his June 2005 substantive appeal, he related 
his disorders to service. 

Based on the above, the misidentification of the last final 
denial dates in the VCAA notice do not affect the essential 
fairness of the adjudications.  Consequently, the Board finds 
that adequate notice has been provided, as he was informed 
about what evidence was necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denials.  Therefore, the 
presumption of prejudice in the Kent letter is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify with respect to these issues.

With respect to his remaining claims, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
August 2003 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  With respect to 
the claims to reopen, a specific VA medical opinion or 
examination is not needed to consider whether he has 
submitted new and material evidence but, rather, the Board 
has reviewed all the evidence submitted to the claims file 
since the last final denials.  Therefore, a remand for a VA 
opinion and/or examination is not warranted, as to these 
claims. 

Moreover, given the absence of in-service evidence of throat, 
ear, or kidney stones, no evidence of these disorders for 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claims, a remand for a VA 
examination would not be warranted.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension, as due to an undiagnosed 
illness, is denied. 

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for depression, as due to an undiagnosed illness, 
is denied. 

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a sleep disorder, as due to an undiagnosed 
illness, is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a skin rash, as due to an undiagnosed illness, 
is denied. 

Service connection for residuals of a throat infection, as 
due to an undiagnosed illness, is denied.

Service connection for residuals of an ear infection, as due 
to an undiagnosed illness, is denied.

Service connection for nephrolithiasis, claimed as kidney 
stones, as due to an undiagnosed illness, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


